Citation Nr: 1133842	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied the above claim. Jurisdiction of this matter is currently with the RO located in Wichita, Kansas.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that during his period of active service while on a tour of duty at the White Sands Missile Range in New Mexico from April 1959 to December 1960, he was exposed to ionizing radiation, which resulted in the subsequent development of multiple myeloma.

In correspondence received by the RO in January 2010, the Veteran described that while stationed at the White Sands Missile Range, his duty included guarding the atomic detonation site of Operation Trinity which had taken place approximately 14 years earlier.  He added that he was exposed to radiation from that atomic detonation over a period of one and one half years.  During his July 2011 hearing, he indicated that he was currently diagnosed with multiple myeloma, and that his private physician, Dr. H., in Suwanee, had told him that the multiple myeloma had been caused by exposure to radiation.

Service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed Veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a "radiogenic disease," or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

A claimant is entitled to special development under 38 C.F.R. § 3.311 if the Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5) (2010).   Multiple myeloma is listed as a radiogenic disease.  

As the Veteran did not claim exposure due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, his development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development, a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any Record of Exposure to Ionizing Radiation (DD Form 1141) and other records which may contain information pertaining to the Veteran's claimed radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, and he subsequently developed multiple myeloma, then the claims file should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

In order to confirm the Veteran's exposure to radiation, in January 2010, the RO contacted the United States Army Dosimetry Center and requested that a DD Form 1141, or an equivalent record of occupational radiation exposure be provided.  In February 2010, the United States Army Dosimetry Center replied that it was unable to locate any records for the Veteran.

However, there remain additional potential avenues for attempting to confirm the Veteran's likely exposure to radiation while stationed at White Sands Missile Range.  The Veteran's service personnel records have not been associated with the claims file.  Thus, a remand is necessary to continue efforts to obtain the Veteran's service personnel records, including a complete copy of his Official Military Personnel File (OMPF), and documentation pertaining to any duty assignment that the Veteran had at the White Sands Missile Range.  Ordinarily such an inquiry should be directed through the National Personnel Records Center (NPRC).  To ensure thoroughness of development, VA should also request from the Defense Finance and Accounting Service (DFAS) pay records covering the time period in question (April 1959 to December 1960), which may substantiate the occurrence of any duty assignment.  See 38 C.F.R. § 3.159(c)(2) (2010) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).  Thereafter, a valid dose reconstruction by the service department shall be attempted for the Veteran.

While this claim is on remand, further measures should be undertaken to acquire additional records of post-service medical treatment.  During the July 2011 hearing, the Veteran noted that he had been treated at a VA medical facility at Grand Island, Nebraska.  It does not appear that records from this medical center have been obtained.  Hence, on remand, any outstanding VA medical records should be obtained and associate with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). 

In addition, during the July 2011 hearing, the Veteran indicated that he had been treated for his multiple myeloma with his private physician, Dr. H., in Suwanee.  Corresponding clinical records from this physician do not appear to have been associated with the Veteran's claims file.  Hence, VA should afford the Veteran the opportunity to identify any private healthcare providers and to sign authorization for release of medical records.  See 38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the NPRC and the Department of the Army and request a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignments during his time in service, and ask whether the Veteran was exposed to ionizing radiation while serving as a guard at the atomic detonation site of Operation Trinity at the White Sands Missile Range from April 1959 to December 1960.

This shall include all records of assignments, whether permanent or TDY; all travel orders; pay stubs reflecting special pay status; travel vouchers, and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC and the service department, a request for verification of the reported TDY at the White Sands Missile Range shall be made through the DFAS, the United States Army and Joint Services Records Research Center (JSRRC), and/or other appropriate depository.  VA must provide the DFAS, JSRRC or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements pertaining to service at the White Sands Missile Range from April 1959 to December 1960.  Specifically, the NPRC should request radiation dose information from the United States Army Medical Command at Fort Sam Houston and the United States  Army Center for Health Promotion and Preventive Medicine at Aberdeen Proving Ground, Maryland.  The Department of the Army shall be asked to indicate whether any of the assignments and duties performed by the Veteran meet the definition of a "radiation-risk activity" under 38 C.F.R. § 3.309.  To provide valid dose reconstruction for the Veteran, the service department shall focus on soldiers who performed similar duties.  

All documents obtained shall be associated with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  The RO/AMC shall obtain all outstanding records of evaluation and/or treatment of the Veteran for his multiple myeloma from the VA medical facility at Grand Island, Nebraska.  All records and/or responses received shall be associated with the claims file.  

3.  The RO/AMC shall send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

Specifically, the Veteran shall be requested to identify private healthcare providers who have treated him for his multiple myeloma and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, in particular from Dr. H., of Suwanee.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran and his representative must be notified of the records that were not obtained.

4.  After completion of the foregoing, the RO/AMC shall forward the Veteran's claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(2)(iii).

5.  After receipt of the dose estimate provided by the Under Secretary for Health, the RO/AMC shall review the dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, a determination must be made whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

6.  After completion of the above and any other notice or development needed, the RO/AMC shall readjudicate the issue of entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation.  If any determination remains adverse, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and afforded an appropriate period of time to respond.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


